Section 11 of the Acts of 1915, p. 48 (Vernon's Ann.Civ.St.Supp. 1918, art. 6171j), which is referred to as the "loan brokers statute," is as follows:
"Each assignment, mortgage, power of attorney to collect or other transfer of the salary or wages of a married man, and each bill of sale or chattel mortgage upon the household and kitchen furniture of a married man shall be void unless the same be made and given with the consent of the wife, and such consent shall be evidenced by the wife joining in the assignment, mortgage, power of attorney to collect or other transfer of salary or wages, and the signing of her name thereto and by her separate acknowledgment thereof, taken and certified to by a proper officer, substantially in the mode provided by law for the acknowledgment by the wife of a conveyance of the homestead."
Section 13 (article 6171l) provides:
"All compromises for usury or unlawful interest collected and received are contrary to public policy, and shall be void."
The language of these two sections is broad enough to include all transactions involving the giving of a mortgage on the household and kitchen furniture of a married man and all compromises for unlawful interest collected, without reference to the character of the creditors with whom such contracts are made. The only reason that can be assigned for limiting the application of section 11 to mortgages made to loan brokers is the fact that this section is a part of a statute which has for its object the regulation of the business of loan brokers. That reason, of course, assumes that the regulation of the business of loan brokers was the only object the Legislature had in view in passing this law. In its caption the act is described as one defining loan brokers; providing that they shall give bond, the requisites of such bond; providing for its record, and how and where such record shall be kept; providing further for the designation by loan brokers in writing of an agent upon whom citation may be served in case of suit; making it unlawful to conduct business after failing to pay any judgment rendered against them for 60 days; and also prescribing penalties for violation of the act, and providing:
"That each assignment of wages, or order for unpaid wages and chattel mortgage or bill of sale for household or kitchen furniture shall be void unless same be signed and acknowledged by the wife separately."
This caption is sufficiently comprehensive to permit the incorporation in this act of a provision requiring all chattel mortgages and assignments of wages executed by a married man to be in writing and signed and acknowledged by his wife. It occurs to me that the obvious purpose of the Legislature in passing this law was to protect a class of borrowers who usually seek small loans and who are compelled to mortgage their household goods or assign the wages upon which the family must rely for support. It was also designed to protect the wife against the improvident contracts of the husband. If loan brokers were the only class of money lenders who took mortgages on household and kitchen furniture and assignments of wages in such instances, or were the only creditors who made compromises for unlawful interest, there might be a logical reason for limiting all the provision of this act to them. The act, however, should at least be as broad as the evil which it seeks to remedy. It may be that loan brokers do a larger percentage of that kind of business than is done by any other class of money lenders, but that they they are not the only creditors who exact as security a mortgage upon the household and kitchen furniture of the family is shown by this transaction. Why should a married man, in order to secure a loan, be permitted to assign his wages or mortgage his household and kitchen furniture to a bank, or any other creditor without the consent of his wife, and not be permitted to enjoy the same liberty when seeking a loan from a loan broker? The hardships resulting from such transactions grow out of the creation and existence of the lien, and not from the character of the lienholder. The loan broker can demand no greater rate of interest than any other money lender. The money secured by the husband on a loan from a bank may be *Page 832 
squandered with as much ease by the husband as that obtained from a loan broker, while the money obtained from a loan broker may be applied to as useful a purpose as that secured from any other source. Under other drastic provisions of this statute the debtor has a better opportunity to protect himself against the oppression and extortion of a loan broker that is furnished against any other class of money lenders with whom he may deal. Again, section 13 makes unlawful and void all compromises for usury or unlawful interest collected. Why should protection against that class of oppressive contracts be limited to loan brokers? The evil is not made greater because he is the author of the oppression. The case of Strickland v. Dobbs, 200 S.W. 1125, referred to in the opinion of the majority, is essentially different from this. There the mortgage was given by the husband for the purchase money of the furniture at the time the purchase was made and before the property had been dedicated to the use of the family. The views I have expressed are not in conflict with the principle which controlled the determination of that case.
For the reasons stated, I am unable to agree with that portion of the opinion rendered in this case which holds that the mortgage on the household and kitchen furniture of the appellant was valid. *Page 1079